             Case 7:12-cr-00111-CS Document 569 Filed 07/16/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                                ORDER

KEVIN WILLIAMS,                                                      12-CR-111-8 (CS)

                           Defendant.
-----------------------------------------------------x

Seibel, J.

        Before the Court is Defendant Kevin Williams’s motion for reduction of sentence under

18 U.S.C. § 3582(c)(1)(A), known as “compassionate release.” (Doc. 562.)1

        On May 20, 2015, Defendant was sentenced principally to 37 months’ imprisonment on

his conviction for narcotics conspiracy. (Doc. 358.) About four months after his release in June

2017, a petition for violation of supervised release was filed. He had repeatedly tested positive

for drugs and was not working. While that petition was pending, he was arrested by the state for

criminal possession of a controlled substance with intent to sell. He was eventually convicted of

criminal possession of a controlled substance in the third degree and was sentenced to three

years’ imprisonment. After he served that sentence, he was returned to federal custody on

December 26, 2020. On January 27, 2020, he admitted to having violated the conditions of his

supervised release, and was sentenced to twelve months’ imprisonment and three years’

supervised release. (Doc. 541.) He has served almost seven months of the twelve month

sentence.2


        1
        When able to do so, defense counsel is directed to send to chambers for filing under seal
an unredacted hard copy of Defendant’s motion and any exhibits that are not publicly filed,
        2
        The Government originally took the position that Defendant’s federal time did not begin
to run until February 11, 2020, (Doc. 564 at 2), but I am informed by Probation that it has
conferred with the Government, and both agree that Defendant’s federal time began to run on
          Case 7:12-cr-00111-CS Document 569 Filed 07/16/20 Page 2 of 5




        Under 18 U.S.C. § 3582(c)(1)(A), I may, after considering the factors set forth in 18

U.S.C. § 3553(a), reduce a sentence if extraordinary and compelling reasons justify such action

and it is consistent with the relevant policy statements of the Sentencing Commission. Policy

Statement 1B1.13 imposes similar requirements, along with the provision that the Defendant not

be a danger to the safety of any other person or the community. Application Note 1 to Policy

Statement 1B1.13 describes four potential extraordinary and compelling reasons: 1) the

defendant has a terminal medical condition or because of serious health condition from which he

is not expected to recover is substantially diminished in his ability to provide self-care; 2) the

defendant is at least 65 years old, has served 75% or 10 years of his sentence, and is

experiencing a serious deterioration in health because of the aging process; 3) family

circumstances; and 4) an extraordinary and compelling reason other than or in combination with

one of the above.

        Defendant does not specify which category he meets, although he implies that he is

substantially diminished in his ability to provide self-care because of TB, hypertension and

morbid obesity. (Doc. 562 at 4, 2.) There is no evidence that suggest that Defendant cannot

care for himself or that any of those conditions are ones from which he cannot recover. But I

must consider whether the risk the corona virus pandemic poses to one with his health conditions

meets the fourth category. According to the Centers for Disease Control (“CDC”), Defendant’s

morbid obesity puts him at increased risk for a severe case should he contract COVID-19, and

hypertension may do so. Defendant is housed at the Orange County Jail (“OCJ”), which has no

inmates and one staff member testing positive. The record of that facility is commendable, but



December 26, 2019.

                                                   2
            Case 7:12-cr-00111-CS Document 569 Filed 07/16/20 Page 3 of 5




of course it could change at any time. I find, and the Government concedes, (Doc. 564 at 5), that

Defendant’s medical condition, combined with the risks inherent in a prison setting, constitutes

an “extraordinary and compelling reason” within the meaning of 18 U.S.C. § 3582(c)(1)(A).

       I must next consider the § 3553(a) factors. Defendant’s offense was serious. Mere

months after his release from a 37-month sentence, and while a violation petition was pending

based on multiple violations of supervised release, Defendant committed another drug felony.

That case was his fifth conviction and fourth felony. He has shown disdain for court supervision

and disrespect for the law.

       That said, he has only a few months left on his sentence; his medical condition puts him

at seriously increased risk; and steps can be taken to reduce his ability to commit crimes during

the time he enjoys a sentence reduction. I do not think that it would be unjust, undermine

respect for the law, introduce unwarranted sentencing disparity, endanger the community or

otherwise undermine the purposes of sentencing to allow him to serve the remaining five or so

months of his twelve-month sentence under home incarceration. Further, the risk that

Defendant will commit further crimes can be mitigated with the additional period and conditions

of supervised release I intend to impose. On balance, the risks presented by his remaining

incarcerated outweigh the § 3553(a) factors that would be served by requiring him to finish his

sentence.

       Accordingly, the motion is granted and the term of imprisonment is reduced to time

served. Defendant shall be released forthwith (with the proviso in item 2 below), on the

following conditions:

1. The period between now and December 26, 2021 shall constitute an additonal period of



                                                 3
           Case 7:12-cr-00111-CS Document 569 Filed 07/16/20 Page 4 of 5




supervised release,3 during which Defendant shall be subject to all conditions of supervised

release in the Judgment, (Doc. 37) , plus the special condition of home incarceration, to be

enforced by monitoring technology at the discretion of the Probation Office. During the period

of home incarceration, the defendant must remain at his approved residence except as necessary

for medical treatment, which requires prior notice to and approval by the Probation Department

unless it involves a true emergency. Once this additional period of supervised release has been

completed, Defendant will commence the originally imposed three-year term of supervised

release on the conditions set forth in the Judgment.

2.     In light of the COVID-19 pandemic, Defendant upon release must self-quarantine within

his approved residence for 14 days, distancing from any other occupants. If any of those

occupants object to Defendant’s presence for the 14-day period, or if the Probation Office

determines that self-quarantine at his approved residence for that period will endanger other

occupants, Defendant shall be quarantined at OCJ (or another facility as directed by the Bureau

of Prisons) and released once 14 days have elapsed without his being infected.

3.     The defendant is to possess or have access to a phone that will allow video conferencing

by the Probation Department. This special condition of probation shall remain in effect both

during the additional period and the original period of supervised release, unless waived by

Defendant’s Probation Officer.




       3
        18 U.S.C. § 3582(c)(1)(A) permits the Court to not only reduce the term of
imprisonment, but to “impose a term of supervised release with or without conditions that does
not exceed the unserved portion of the original term of imprisonment.”

                                                 4
           Case 7:12-cr-00111-CS Document 569 Filed 07/16/20 Page 5 of 5




4.     Defendant shall contact Supervisory U.S. Probation Office Kevin Mulcahy (646-210-

4075) upon his release.4

       Defendant has done nothing to deserve leniency. He should regard this ruling as an act

of mercy and a sign of the Court’s hope that he will turn his life around, and he should feel

obligated to pay it forward by becoming a law-abiding person. He has disappointed the Court

and the Court is sure that he has repeatedly disappointed his family. It is time for that to stop.

Defendant is advised that the Court will regard it a serious violation of the trust the Court has

placed in him if he fails to abide by any of the previously imposed conditions of supervised

release or any of the additional conditions set forth above. Probation shall inform the Court

immediately if Defendant violates any condition, and Defendant should expect to return to

prison – and make up for the lost time – despite his health, should his actions justify it.

Dated: July 16, 2020
       White Plains, New York


                                               ____________________________
                                               CATHY SEIBEL, U.S.D.J.




       4
         I am imposing the first condition to impose just punishment and protect the public from
further crimes by Defendant The reason for the next condition is obvious. The third and fourth
conditions are imposed to allow proper supervision by Probation.

                                                   5
